DETAILED ACTION
Claims 1 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. 
With respect to claims 1, 11 and 15, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the plurality of second pixel definition units is arranged layer by layer surrounding the display pixel definition region, a proximal side of display pixel definition region is an inner side; wherein the opening areas of the plurality of first pixel definition units located in the display pixel definition region are same, the opening areas of the plurality of second pixel definition units located in the assistant pixel definition region are different, the opening areas of the second pixel definition units of an L1 layer, which is an innermost layer, are equal to the opening areas of the first pixel definition units in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claims 1, 11 and 15. Therefore, claims 1, 11 and 15 are allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 5-10, 12-14 and 16-19 are also allowed as they depend from an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        July 26, 2022